Title: To James Madison from Peter Kuhn Jr., 10 August 1805 (Abstract)
From: Kuhn, Peter Jr.
To: Madison, James


          § From Peter Kuhn Jr. 10 August 1805, Genoa. “My last respects were of the 16th Ulto as per Copy annexed, and have now the honor of confirming them in every particular. Since then nothing very material has occurred in this quarter worth your notice except the arrest of two French Engineers at Venice, which occasioned much alarm in the political sphere, especially as the German Agents here were insinuated to quit this place immediately, but as on the application of the French Court said Engineers have been since released, it is imagined that matters may yet for some time continue to hold in a state of Suspence.
          “Notwithstanding the formal Union of this State to France the French System & Laws have not yet been enforced here, nor is the changement to take place as is reported till the 1st of Next Vendemmiaire or 22d Sepr.”
        